Citation Nr: 1805385	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  09-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to a compensable rating for right ear hearing loss.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A notice of disagreement was received in June 2008, a statement of the case was issued in January 2009, and a VA Form 9 was received in January 2009.

Of note, the Veteran completed substantive appeals for the issues of entitlement to service connection for tinnitus and depression. However, these issues have not been fully certified and activated to the Board as they are awaiting hearings at the RO.

In October 2010 and October 2014, the Veteran testified at hearings conducted before two separate Veterans Law Judges (VLJs). Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C. § 7102 (West 2012); 38 C.F.R. § 20.707 (2017). The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Pursuant to the Court's holding in Arneson, during the October 2014 hearing, the Veteran was informed that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. See October 2014 BVA Hearing Transcript, pages 2-4. The Veteran resoponded that he did not wish to appear at a hearing before a third VLJ. Id. at pages 3-4. Therefore, in accordance with Arneson, an additional hearing is not needed.

In April 2011, the Board reopened and remanded the Veteran's claim for entitlement to service connection for left ear hearing loss, and remanded his claim for entitlement to a compenslabe rating for right ear hearing loss. The claims were again remanded in March 2016.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record. Here, the Board notes the Veteran has asserted that he seeks entitlement to a TDIU. See July 2017 VA audiological examination. As such, the Board finds that the record raises a claim for TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss is not causally or etiologically due to service and did not have an onset within one year of discharge.

2. The Veteran's right ear hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and an assigned level "I" hearing for his nonservice-connected left ear.


CONCLUSIONS OF LAW

1. Service connection for left ear hearing loss is not established. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for a compensable evaluation for right ear hearing loss have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Adequate notice pertaining to the Veteran's claims was satisfied by a letter provided to the Veteran in November 2007. The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, VA treatment records, and private treatment records. The Veteran was afforded multiple VA examinations.

In April 2011 and March 2016, the Board remanded these claims for further development. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearings. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

Il. Entitlement to Service Connection for Left Ear Hearing Loss

The Veteran seeks entitlement to service connection for left ear hearing loss. 

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor. Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

 "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

Facts & Analysis

First, resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current left ear hearing disability, as defined by VA regulations. The Board notes that there has been difficulty obtaining consistent and reliable audiological testing results. However, a July 2008 VA examination demonstrated a left ear hearing loss. On the authorized audiological examination in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
40
x
65

Speech audiometry scores were not noted. Importantly, the July 2008 VA audiogram demonstrates current left ear hearing loss, as defined by the VA. Although subsequent examinations were unable to obtain reliable testing results, resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current left ear hearing disability. As such, Shedden element (1), current diagnosis, is met.

Second, the Veteran asserts he was exposed to grinding on the ship deck and deck crawlers during service. He worked on the flight deck for 3-4 years. See October 2011 VA examination. Personnel records indicate the Veteran served in the Navy for over 20 years; the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service. Thus, the Board concedes the Veteran's exposure to acoustic trauma during service. Therefore, Shedden element (2) is met. 

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied.

First, there is no indication of post-service left ear hearing loss until many years after service, and there is no credible persuasive evidence to support a presumption of service connection based on a manifestation of left ear hearing loss to a degree of 10 percent disabling within one year from discharge from service. In fact, a VA audiological examination conducted within one year from discharge from service in January 1996 revealed that the Veteran had normal hearing in the left ear. See January 1996 VA examination. 

Additionally, there are no medical opinions relating his current left ear hearing loss to his time in service. In September 2017, a VA examiner opined that the Veteran's hearing loss in the left ear is less likely as not due to military acoustic trauma but more likely due to presbycusis. Based on examination of the Veteran, consideration of his lay statements, and review of the file, the VA examiner explained that the Veteran's in-service hearing examination in 1982 revealed normal hearing in the left ear from 500 to 6000 Hertz, and at separation in 1995 hearing was also normal in the left ear from 500 to 6000 Hertz, however, a significant in-service threshold shift was noted at 4000 Hertz. The examiner stated that this threshold shift was not a significant threshold shift due to military noise exposure, but rather due to normal progression of hearing over 13 years. The examiner noted that normal hearing was also obtained in 1996 from 500 to 8000 Hertz for the left ear at the Veteran's first post-service VA hearing examination. Continuing, the examiner explained that according to The Institute of Medicine (IOM) Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus", current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss. Additionally, the examiner explained that the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss.

The Board finds this medical opinion highly probative, as these statements were based on an accurate medical history, and the examiner's report included a thorough, detailed review of the Veteran's treatment records.

In short, while the Veteran was exposed to in-service noise exposure and currently has a diagnosis of left ear hearing loss, no persuasive medical evidence shows that the current left ear hearing loss is a result of noise exposure during his military service. As noted above, there is no persuasive evidence that the Veteran's left ear hearing loss can be linked to his period of active duty, or within a year of discharge.

The Board has considered the Veteran's statements concerning his hearing loss. The Board acknowledges that he is competent to give evidence about what he experiences; for example, the Veteran is competent to describe his hearing difficulties. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinion discussed above. The Board acknowledges that the Veteran testified that his hearing loss began during service and has continued to present day. Moreover, the Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss. Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element). However, determining the precise etiology of the Veteran's hearing loss is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss. Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing. In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). Thus, there is insufficient persuasive evidence that establishes a link between the Veteran's left ear hearing loss and his service. See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss. As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  Entitlement to a Compensable Rating for Right Ear Hearing Loss

The Veteran seeks entitlement to a compensable rating for right ear hearing loss.



	(CONTINUED ON NEXT PAGE)


Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test. 38 C.F.R. § 4.85. 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test. Examinations must be conducted without the use of hearing aids. Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four. Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule. Tables VI and VII in 38 C.F.R. § 4.85 (2017). Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear (the Veteran's left ear) will be assigned a Roman numeral designation of I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 C.F.R. § 4.85 (f).

Facts & Analysis

Service connection for right ear hearing loss was established by a May 1996 rating decision, at which time a noncompensable rating was assigned, effective from October 1995. The Veteran requested an increased rating for his service-connected right ear hearing loss in November 2007. 

The Veteran was afforded a VA examination in March 2008. Overall reliability for this test was noted to be "good." On the authorized audiological evaluation in March 2008, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
20
15
35
45

The Veteran's March 2008 VA audiology examination shows a right ear pure tone threshold average of 29 decibels with speech recognition of 96 percent. This corresponds to a numeric designation of "I." Table VI in 38 C.F.R. § 4.85. His left ear is not service connected, so it is assigned a numeric designation of "I." These combined numeric designations then result in a rating of 0 percent under Table VII. 38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded a VA examination in July 2008, however, speech recognition scores were not recorded and pure tone threshold results for 3000 Hertz were not noted. The Board finds this test is not suitable for rating purposes.

VA examinations in October 2011, April 2012, and July 2017 did not yield suitable results.  The examiners noted that despite repeated attempts, pure tone threshold results were deemed not reliable and not suitable for rating purposes. With regard to the word discrimination testing, the VA examiners indicated that the use of the word recognition scores were not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.

Several VA and private treatment records note the results of audiograms and speech/word recognitions scores but they do not contain enough information to use for rating purposes.

The medical evidence of record also does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations. The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities. Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record. Therefore, a compensable rating is not warranted. See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's right ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.


REMAND

Pertinent to the TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54. While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

The Veteran indicated during his July 2017 VA audiological examination that he wished to claim entitlement to a TDIU.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim. The AOJ should obtain the Veteran's employment history as well as a medical examination regarding the impact the Veteran's service-connected disabilities have on his employability. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16 (a) and (b), as applicable.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. 

He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits). Each executed form should be returned to VA. 

2. Obtain and associate with the Veteran's claims file any outstanding VA treatment records. The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

3. After available records have been obtained and associated with the claims file, afford the Veteran a VA examination. The examiner should evaluate the impact the Veteran's service-connected disabilities have on his employability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner must take a history of the Veteran's education and employment background. The examiner must comment on the social and industrial impairment attributable to the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age. The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran. The rationale for any opinion offered should be provided.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

6. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

7. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



			
	DEBORAH W. SINGLETON	DAVID L. WIGHT
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


